


Exhibit 10.1




SALIENT FEATURES OF
LACLEDE GAS COMPANY
DEFERRED INCOME PLAN II FOR
DIRECTORS AND SELECTED EXECUTIVES
(As amended and restated, effective as of January 1, 2005)




Purpose of Plan


Laclede Gas Company (the “Company”) adopted the Deferred Income Plan II, which
benefits earned and vested there under as of December 31, 2004 are not subject
to Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”)
(the “Grandfathered Plan”).  As a result of the enactment of Code Section 409A,
the Company adopted, as of January 1, 2005, The Laclede Group, Inc. Deferred
Income Plan (“Group Plan”), which governs amounts earned and vested on
January 1, 2005 and thereafter.  Effective as of January 1, 2005, no additional
amounts shall be deferrable to this Grandfathered Plan.  Unless otherwise
stated, all references herein to the “Plan” shall mean this “Grandfathered
Plan.”  The purpose of the Grandfathered Plan is to further the long-term growth
and earnings of the Company by providing increased incentives to Directors and
key executives (including, but not limited to, Officers), thereby improving the
Company’s ability to attract and retain the services of outstanding individuals.


The Plan is designed to enhance the value of current compensation paid to such
individuals by permitting a portion of such compensation to be deferred with
such deferrals forming the basis for attractive retirement income benefits or,
in the case of death before retirement, annual survivor income benefits.


Plan Year


The Plan shall have an initial short Plan Year of October 1, 1993 to
December 31, 1993 during which short Plan Year only Officers and other key
executive employees (but not non-employee Directors) shall be eligible to make
deferrals.  After the initial short Plan Year, a Plan Year shall be a calendar
year and all Participants (regardless of whether they are Officers, other key
executives, or non-employee Directors) shall be eligible to make deferrals.


Applicability


The Plan will be made available to Directors, Officers and selected key
executives of the Company at salary level grade 9, 10,11 (now known as grade
level 15 and higher) for the respective periods described herein
(“Participants”).

 
 

 



Amounts of Deferral


The Company’s Board of Directors shall determine on an annual basis the Plan
Years during which deferrals shall be allowed under the Plan.  Non-employee
Directors will be permitted to defer up to 100% of fees and retainers in each
year in which deferrals for them are allowed.  The deferral by other
Participants shall not exceed 15% of the Participant’s annual salary level
(excluding incentive compensation) as of August 31, 1993 in the case of the Plan
Years commencing October 1, 1993 and January 1, 1994 and as of the November 1
immediately preceding each other Plan Year.  The minimum amount of deferral in
any Plan Year will be $3,000 for each Participant.  Participants shall designate
the amount of scheduled deferrals for the upcoming Plan Year in which deferrals
are allowed and such designated deferral amounts shall not be changed without
the approval of the Compensation Committee; provided, however, that any such
change approved by the Compensation Committee shall apply only with respect to
deferrals of compensation earned after the date of the change, and amounts
already deferred under the Plan shall not be refunded or returned until payable
as Retirement Income Benefits or Survivor Income Benefits.  An election to defer
must be made prior to October 1, 1993 in the case of the short Plan Year
commencing October 1, 1993, and prior to the December 1 immediately preceding
each other Plan Year; provided that: (i) those persons eligible to make
deferrals for the short Plan Year commencing October 1, 1993 must make their
deferral election for calendar year 1994 deferrals by October 1, 1993, and (2) a
person who becomes a new Participant after September 30, 1993 may, within 30
days following his or her selection as a Participant, elect to defer
compensation to be earned after the date of such election.  The annual salary
deferral shall be in uniform monthly amounts.


Retirement Income Benefits


The amount of annual retirement income benefit depends on the amount of the
compensation deferred, the ages at which deferrals are made and the
Participant’s age at time of retirement.  Retirement income benefits are
normally level annual benefits payable to a Participant for a period of 15 years
certain following retirement, but extending for life if retirement occurs at age
65 or older, with the first annual benefit payable within 31 days after
retirement.  If death occurs prior to the receipt of 15 annual payments, the
remaining payments will be made to the Participant’s designated
beneficiary.  However, each non-employee Director may elect to receive
retirement income benefits payable forty (40) days, or less, prior to such
Director’s retirement in a lump-sum equal to the greater of: (a) such Director’s
actual deferred account accumulated through the date of payment (which income
growth computed in accordance with the table set forth under this heading on
page 3); or (b) the amount which would constitute such Director’s accumulated
deferred account balance at the date of payment computed by using the applicable
minimum retirement income growth percentages specified in the table on page 3
under the heading “Minimum Retirement Income”.  A non-employee Director’s
election to receive the lump-sum payment shall be irrevocable, and must be
 
 
2

 
 
 
made not later than one year in advance of the date of the non-employee
Director’s retirement.


The amount of each annual salary deferral shall be deemed to have been made at
the beginning of the Plan Year.  Deferrals will earn income growth for each year
based on the following age-related percentages applied to the aggregate amounts
of deferrals and prior income growth existing at the beginning of each Plan
Year.



 
Age at Beginning
Of Plan Year
 
 
Income Rate
         
Under 55
 
Moody’s Plus 1%
 
55 - 60
 
Moody’s Plus 2%
 
61 and older
 
Moody’s Plus 3%



The level annual retirement income benefit will be determined based on the
accumulated balance of deferrals and income growth at the time of retirement for
each Participant paid out by 15 annual payments with payment period interest
computed at the Moody’s Rate applicable to the year of retirement.


The Moody’s Rate for each Plan Year shall be the Composite Average Yield on
Corporate Bonds as published by Moody’s Investor Service for the month ending
two months before the beginning of each Plan Year.


Minimum Retirement Income


The amount of annual retirement income benefit for each Participant shall not be
less than that produced as if the following income growth and amortization
period interest rate percentages had been applied to the deferrals:



 
Age at Beginning
Of Plan Year
 
 
Income Rate
         
Under 55
 
6%
 
55 - 57
 
7%
 
58 - 60
 
8%
 
61 and older
 
9%
         
Minimum Payout Period Interest Rate
7%




 
3

 



Survivor Income Benefits


Survivor income benefits are level annual benefits payable for a period of 15
years following the death or total disability of a Participant prior to
retirement, with the first annual benefit payable within 60 days following the
date of death or date of cessation of employment with the Company due to total
disability.


The amount of annual survivor income benefit shall be the same as the minimum
retirement income benefit which would have been payable based on retirement at
age 65 (age 70 for Directors) or, if death or total disability occurs after age
55, the amount of the annual retirement income benefit which would have been
payable had the Participant retired at that time, whichever is greater.


The annual survivor income benefit shall be payable to the Participant’s
designated beneficiary in the case of death or to the Participant in the case of
total disability, if living.  If death occurs prior to the receipt of 15 annual
payments by a totally-disabled Participant, the remaining payments shall be made
to the Participant’s designated beneficiary.


Terminations


Terminations of employment at Laclede other than by reason of retirement, death
or total disability will result in a single payment to the Participant equal to
the amount of deferrals plus interest accrued at the Moody’s rate applicable to
each Plan Year.  Payment shall be made within 31 days after such termination of
employment.


Change of Control


In the event a Participant is terminated, and such constitutes a termination
following change in control of the Company, such Participant shall be entitled
to receive a lump sum equal to the greater of (a) the present value of the
deferred account balance projected under the minimum retirement income formula
through age 65 (age 70 for Directors) or (b) the actual deferred account
accumulated through the date of termination.  The present value set forth under
(a) shall be computed using a discount factor equivalent to the minimum assured
Moody’s rate incorporated into the Plan (5%).


Moreover, notwithstanding anything herein to the contrary, to the extent, if
any, that any payment or distribution of any portion of the benefit described
above (together with any other benefit under any other plan, policy or
arrangement) would trigger any adverse tax consequences under Section 280G of
the Code, or Section 4999 of said Code, such as loss of deductions to the
Company, or the payment of an additional excise tax by the Participant, or both,
then the benefit hereunder (and to the extent necessary, under any other plan,
policy, or arrangement providing for “parachute payments” as defined under Code
Section 280G) shall be reduced (on a pro rata basis for all such plans,
policies, or arrangements) to $1 less than that extent, and to no greater
extent.  Parachute payments
 
 
 
4

 
 
and/or any cutback amount and any other determination with respect to Code
Section 280G shall be determined by the Company in good faith.


Miscellaneous


The Plan shall be unfunded and payments hereunder shall be made solely from the
general assets of the Company.  To the extent any person acquires the right to
receive payments hereunder, such right shall be no greater than that of an
unsecured general creditor of the Company.  Notwithstanding the foregoing, the
Company may contribute to a trust fund under a “rabbi trust” agreement between
the Company and Boatmen’s Trust Company if such a trust fund is hereafter
established, and payments under the Plan may be made from any such trust fund.


No right or benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge or encumbrance, and any attempt to anticipate,
alienate, sell, assign, pledge or encumber the same shall be void.


Illustrative Benefits


Schedules of typical benefits produced by the Plan are set forth in Appendix A.

 
5

 

LACLEDE GAS COMPANY


DEFERRED INCOME PLAN II FOR DIRECTORS AND SELECTED EXECUTIVES


DESIGNATION OF BENEFICIARY


PRIMARY BENEFICIARY FOR BENEFITS PAYABLE UNDER THE PLAN IN THE EVENT OF MY
DEATH:


NAME:


ADDRESS:






RELATIONSHIP:




In the event my primary beneficiary is not alive, or is a trust that has been
terminated, at the time of my death, then the benefits payable under the Plan in
the event of my death should be paid to:


CONTINGENT BENEFICIARY:


NAME:


ADDRESS:






RELATIONSHIP:






This designation is intended to replace all prior designations made by me under
the above Plan.  I reserve the right to change any beneficiary named herein
without the consent of such beneficiary by properly completing and delivering a
new written Designation of Beneficiary to the Plan Administrator, or Plan
Committee, administering the Plan.



     
    Signature
         
    Date




